UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN HAROLD WITHERSPOON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:04-cr-00005-RLV-DCK-1; 5:10-cv-
00076-RLV)


Submitted:   September 30, 2010            Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Harold Witherspoon, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marvin    H.        Witherspoon        seeks   to     appeal      the    district

court’s     order    dismissing          his   28    U.S.C.A.       § 2255      (West    Supp.

2010) motion as successive.                 The order is not appealable unless

a    circuit     justice           or     judge       issues       a     certificate          of

appealability.              28     U.S.C.      § 2253(c)(1)            (2006);       Reid     v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                             A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies           this     standard         by     demonstrating            that

reasonable     jurists           would     find      that    the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief     on        procedural         grounds,       the       prisoner        must

demonstrate     both    that        the     dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have   independently          reviewed        the    record       and    conclude       that

Witherspoon has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented        in     the    materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3